<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                  UNITED STATES COURT OF APPEALS <br>                      FOR THE FIRST CIRCUIT <br> <br>                    _________________________ <br> <br>No. 97-1757 <br> <br>                  MARIA M. ROSARIO-DIAZ, ET AL., <br>                      Plaintiffs, Appellees, <br> <br>                                v. <br> <br>                          JOSE GONZALEZ, <br>                      Defendant, Appellant. <br>                    _________________________ <br> <br>No. 97-1756 <br> <br>                  MARIA M. ROSARIO-DIAZ, ET AL., <br>                      Plaintiffs, Appellees, <br> <br>                                v. <br> <br>                       DOMINGO DIAZ ORTIZ, <br>                      Defendant, Appellant. <br>                    _________________________ <br> <br>          APPEALS FROM THE UNITED STATES DISTRICT COURT <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>          [Hon. Hector M. Laffitte, U.S. District Judge] <br>                    _________________________ <br> <br>                              Before <br> <br>                      Selya, Circuit Judge, <br>                 Campbell, Senior Circuit Judge, <br>                    and Stahl, Circuit Judge. <br> <br>                    _________________________ <br> <br>     Gustavo N. Gelp, Jr., with whom Ramonita Perez de Gotay, John <br>M. Garca, and Yvette de Luna were on consolidated brief, for <br>appellants. <br>     Peter Berkowitz, with whom Roberto Roldn Burgos was on brief, <br>for appellees. <br> <br>                    _________________________ <br> <br>                         April 1, 1998 <br> <br>                    _________________________

  SELYA, Circuit Judge. In this action, brought pursuant to <br>42 U.S.C.  1983 (1994), two defendants, Jos Gonzlez and Domngo <br>Daz Ortiz, appeal the district court's refusal to entertain their <br>belated motions for summary judgment  (in which each defendant <br>sought to assert a qualified immunity defense).  We find no abuse <br>of discretion in the lower court's ruling and therefore affirm. <br>                                I. <br>                            Background <br>  This is our second encounter with the pretrial <br>proceedings in this action.  Having sketched the factual <br>antecedents in our earlier opinion, see Daz v. Martnez, 112 F.3d <br>1, 2-3 (1st Cir. 1997), we abbreviate the tale here. <br>  On September 8, 1993, while on guard duty at a public <br>housing project, Miguel Daz-Martnez (Officer Daz), a member of <br>the Puerto Rico police force, shot two siblings, killing one and <br>wounding the other.  After the shooting, the wounded sibling and <br>other members of the deceased sibling's family brought suit under <br>section 1983, naming as defendants Officer Daz and a cadre of <br>upper-echelon police officials.  They alleged in substance that <br>Officer Daz was a rogue cop who had a lengthy history of aberrant <br>behavior, much of which involved violence and the wanton use of <br>firearms. <br>  During and after pretrial discovery, the plaintiffs <br>revised their complaint several times, culminating in the filing of <br>a third amended complaint on November 1, 1995.  That pleading <br>omitted certain original defendants and named a cluster of new <br>defendants, including the appellants (both of whom are ranking <br>police officers).  The plaintiffs served Gonzlez on December 18, <br>1995, and served Daz Ortiz the next day.  The third amended <br>complaint averred that the appellants each had supervisory <br>authority over Officer Daz on and before the day of the shooting, <br>and that, had they not been deliberately indifferent to innocent <br>citizens' rights, they would have ensured that Officer Daz was not <br>placed on duty in a high-tension area with a firearm at the ready. <br>  Service of the summonses and complaints obligated the <br>appellants to respond within 20 days, see Fed. R. Civ. P. <br>12(a)(1)(A), but neither of them complied.  In hopes of galvanizing <br>the appellants into action, the plaintiffs hand-delivered letters <br>on February 27, 1996, that advised the appellants to answer the <br>complaint on pain of default.  The Puerto Rico Department of <br>Justice (DOJ), statutorily charged to provide the appellants with <br>counsel, see P.R. Laws Ann. tit. 32,  3090 (1990), appeared in the <br>district court on March 5, 1996, and requested an extension of time <br>to file an answer on Gonzlez's behalf.  Judge Laffitte gave <br>Gonzlez an additional five weeks, through April 12, 1996, to <br>respond.  That deadline came and went without any further <br>submission on Gonzlez's part.  He finally answered the complaint, <br>through counsel, on July 10, 1996. <br>  Daz Ortiz was even more cavalier.  For over eight <br>months, he did not appear, either personally or by counsel.  During <br>that interval, he neither responded to the complaint nor sought an <br>extension of time for doing so.  He finally filed an answer, <br>through counsel, on August 28, 1996. <br>  In the meantime, much had transpired.  As is typical in <br>cases of this genre, the district court, acting pursuant to Fed. R. <br>Civ. P. 16, had issued a series of case-management orders.  Under <br>those orders, the court originally set February 12, 1996, as the <br>deadline for filing dispositive motions.  Because the plaintiffs <br>amended their complaint to add new parties, the court extended the <br>deadline first to April 25, 1996, and eventually to May 15, 1996. <br>  The appellants, who were fully chargeable with knowledge <br>of what the docket disclosed, see Latham v. Wells Fargo Bank, N.A., <br>987 F.2d 1199, 1201 (5th Cir. 1993), blithely ignored these <br>deadlines.  When they finally deigned to answer the complaint, each <br>simultaneously filed a motion for summary judgment based on a claim <br>of qualified immunity.  Not surprisingly, Judge Laffitte refused to <br>entertain these tardy motions because they violated his scheduling <br>order.  The judge nonetheless ruled that the appellants could raise <br>their qualified immunity defenses at trial.  Little mollified, <br>Gonzlez and Daz Ortiz appealed. <br>                               II. <br>                      Appellate Jurisdiction <br>  As a threshold matter, we contemplate our jurisdiction to <br>hear these appeals.  The qualified immunity doctrine shields public <br>officials sued in their individual capacities in section 1983 cases <br>from liability "insofar as their conduct does not violate clearly <br>established statutory or constitutional rights of which a <br>reasonable person would have known."  Harlow v. Fitzgerald, 457 <br>U.S. 800, 818 (1982).  Generally speaking, a law-based (as <br>distinguished from a fact-based) denial of a defendant's claim of <br>qualified immunity, asserted by way of a pretrial motion for brevisdisposition, is immediately appealable.  See Behrens v. Pelletier, <br>116 S. Ct. 834, 838-39 (1996); Johnson v. Jones, 115 S. Ct. 2151, <br>2159 (1995); Mitchell v. Forsyth, 472 U.S. 511, 530 (1985).  The <br>appellants argue that the district court's refusal to consider <br>their motions for summary judgment is tantamount to the law-based <br>rejection of a claim of qualified immunity, and thus appellate <br>jurisdiction over their interlocutory appeals is proper. <br>  Of course, the district court did not deny the <br>appellants' motions for summary judgment.  While the result of the <br>refusal to entertain the motions is in one sense the same as an <br>outright merits-based denial   the appellants must stand trial    <br>the district court's action was in reality a case-management order, <br>and such orders ordinarily are not amenable to interlocutory <br>appeal.  See In re Recticel Foam Corp., 859 F.2d 1000, 1003 (1st <br>Cir. 1988).  Moreover, the case law presents some support for a <br>conclusion that these appeals are not justiciable here and now.  <br>See Edwards v. Cass County, 919 F.2d 273, 275-76 (5th Cir. 1990); <br>Kennedy v. City of Cleveland, 797 F.2d 297, 298, 303-04 (6th Cir. <br>1986). <br>  These uncertainties grow pale, however, in the light of <br>circuit precedent.  We have held that a defendant may bring an <br>interlocutory appeal from a district court's refusal to entertain <br>an untimely pretrial motion that raises a qualified immunity <br>defense.  See Valiente v. Rivera, 966 F.2d 21, 23 (1st Cir. 1992) <br>(per curiam); Zayas-Green v. Casaine, 906 F.2d 18, 23 (1st Cir. <br>1990).  It is trite but true that, in a multi-panel circuit, newly <br>constituted panels are, for the most part, obligated to follow <br>earlier  panel decisions closely on point.  See Williams v. Ashland <br>Eng'g Co., 45 F.3d 588, 592 (1st Cir. 1995) (collecting cases and <br>enumerating exceptions).  Because the record reveals no principled <br>basis for a departure from this salutary principle, we adhere to <br>prior circuit precedent and hold that we have jurisdiction over <br>these appeals. <br>                               III. <br>               The Appellants' Assignment of Error <br>  The Civil Rules endow trial judges with formidable case- <br>management authority.  This authority specifically includes   <br>indeed, mandates   setting deadlines for the filing of pretrial <br>motions.  See Fed. R. Civ. P. 16(b)(2).  In exercising this power, <br>"[t]rial judges enjoy great latitude," Jones v. Winnepesaukee <br>Realty, 990 F.2d 1, 5 (1st Cir. 1993), and a litigant who ignores <br>a case-management deadline does so at his peril, see, e.g., Fed. R. <br>Civ. P. 16(f) (authorizing sanctions for noncompliance).  We have <br>made it clear that district courts may punish such dereliction in <br>a variety of ways, including but not limited to the preclusion of <br>untimely motions for summary judgment based on allegations of <br>qualified immunity.  See Guzmn-Rivera v. Rivera-Cruz, 98 F.3d 664, <br>668 (1st Cir. 1996). <br>  Where, as here, a range of sanctions is reasonably <br>thought to be available, we acknowledge the trial judge's special <br>coign of vantage and give him a wide berth to determine what <br>sanction responds most aptly to a particular infraction.  See id.; <br>Jones, 990 F.2d at 5.  Consequently, we examine the trial judge's <br>case-management decisions under an abuse of discretion rubric, <br>mindful that a disgruntled litigant "bears a formidable burden in <br>attempting to convince the court of appeals that the lower court <br>erred."  United States v. One 1987 BMW 325, 985 F.2d 655, 657 (1st <br>Cir. 1993). <br>  In this instance, the appellants are dealing from <br>weakness.  Despite the fact that other defendants who were first <br>impleaded by means of the third amended complaint managed to file <br>summary judgment motions on time, the appellants did not; they <br>docketed their motions for summary judgment eight and fifteen <br>weeks, respectively, after the (twice-extended) deadline for filing <br>dispositive motions had expired.  In the interim, they made no <br>attempt to request a modification of the applicable deadline.  <br>Moreover, they proffered no compelling explanation for their <br>delinquency. <br>  To be sure, upon filing their motions   a step that they <br>took without first seeking leave of court   the appellants strove <br>to shift the blame by complaining loudly about the DOJ's lack of <br>diligence in providing counsel.  Yet, this complaint, even if true, <br>does not advance the appellants' cause.  Attorneys represent <br>clients, and as a general rule an attorney's blunder binds her <br>client.  See  Link v. Wabash R.R. Co., 370 U.S. 626, 633-36 (1962); <br>Thibeault v. Square D Co., 960 F.2d 239, 246 (1st Cir. 1992).  What <br>is more,  litigants have an unflagging duty to comply with clearly <br>communicated case-management orders, and this duty extends even to <br>litigants who proceed pro se.  See McNeil v. United States, 508 <br>U.S. 106, 113 (1993); Downs v. Westphal, 78 F.3d 1252, 1257 (7th <br>Cir. 1996). <br>  We think that, at the very least, the appellants should <br>have appeared in response to the summonses and kept the court <br>abreast of any difficulties that they were encountering with regard <br>to legal representation.  This modicum of attention might have <br>permitted the district court to consider whether good cause existed <br>to modify its scheduling order.  See Fed. R. Civ. P. 16(b).  <br>However, the appellants' show of indifference sealed off this <br>avenue of relief.  See Johnson v. Mammoth Recreations, Inc., 975 <br>F.2d 604, 609 (9th Cir. 1992) ("[C]arelessness is not compatible <br>with a finding of diligence and offers no reason for a grant of <br>relief.").  In context, then, the problems  that the appellants <br>allegedly experienced in obtaining counsel from the DOJ do not <br>shield them from the condign consequences of their unilateral <br>decision to boycott the district court's time line. <br>  In a Briarean effort to save the day,  the appellants <br>shift gears and urge that the district court abused its discretion <br>by failing to include three relevant factors in its decisional <br>calculus.  See, e.g., Henry v. INS, 74 F.3d 1, 4 (1st Cir. 1996) <br>(noting that a district court can abuse its discretion "by <br>neglecting to consider a significant factor that appropriately <br>bears on the discretionary decision").  These assertions comprise <br>considerably more cry than wool. <br>  First, the appellants maintain that the district court <br>allowed the plaintiffs to implead them in violation of the court's <br>own case-management orders, and that what is sauce for the <br>plaintiffs' goose should be sauce for the defendants' gander.  This <br>claim is baseless.  The plaintiffs filed their third amended <br>complaint, which added the appellants as defendants, on November 1, <br>1995   the last allowable day for doing so under the district <br>court's schedule. <br>  Second, the appellants argue that their summary judgment <br>motions are so stunningly meritorious that the district court <br>should have granted them regardless of any procedural <br>irregularities.  This argument puts the cart before the horse.  So <br>long as the district court properly refused to entertain the <br>motions, it had no need to consider the underlying merits.  We <br>hasten to add, moreover, that our perusal of the appellants' <br>arguments in support of their claim of qualified immunity suggests <br>that they may well be reading their own submissions through rose- <br>colored glasses. <br>  The most forceful of the appellants' arguments prescinds <br>from Valiente, in which we held that a district court abuses its <br>discretion by denying leave to move for summary judgment because <br>the motion comes "on the eve of trial" if, in fact, the trial has <br>been continued.  966 F.2d at 23.  The appellants posit that because <br>the plaintiffs consented to a stay of  proceedings while this court <br>reviews the lower court's denial of other defendants' immunity- <br>based summary judgment motions, the appellants' conduct, though <br>dilatory, did not jeopardize a trial date (and, therefore, is <br>excusable).  The premise on which this argument rests is true as <br>far as it goes, but it does not go very far. <br>  Here, unlike in Valiente, the district court did not <br>predicate its decision to eschew consideration of the appellants' <br>motions on a perceived need to start trial on a specific date, but, <br>rather, did so as a sanction for the appellants' failure to comply <br>with the scheduling order.  Case-management authority enables the <br>court to shepherd cases towards fair, yet efficient, resolution.  <br>See In re San Juan Dupont Plaza Hotel Fire Litig., 994 F.2d 956, <br>965 (1st Cir. 1993); 3 James Wm. Moore et al., Moore's Federal <br>Practice  16.02, at 16-22 (3d ed. 1997).  Such empowerment not <br>only permits the court to grant  firm trial dates, but also permits <br>it to group dispositive motions, forecast the likely effect of <br>interlocutory appeals, and otherwise ensure that a case moves <br>forward in a logical, reasonably expeditious progression.  <br>Litigants could complicate exponentially the efficacious management <br>of crowded dockets if left free to engage in the kind of dilatory <br>behavior exhibited by the appellants as long as no firm trial date <br>was in prospect.  See Guzmn-Rivera, 98 F.3d at 668. <br>  We need go no further.  Given the baldness of the <br>appellants' transgressions, the potential prejudice to the <br>plaintiffs and to the orderly administration of the court's docket <br>caused by the late filings, and the need to deter such conduct, we <br>think the district court's refusal to entertain the appellants' <br>motions for summary judgment is a concinnous sanction, well within <br>the court's discretion.  See Fed. R. Civ. P. 16(f); Jones, 990 F.2d <br>at 5 n.9. <br>  In reaching this conclusion, we do not denigrate the <br>important purpose served by the qualified immunity doctrine.  <br>Nonetheless, it is (or should be) evident that a public official's <br>right to raise a qualified immunity defense is commensurate with <br>his responsibility to do so diligently and in keeping with the <br>trial court's lawful case-management orders.  See Kennedy, 797 F.2d <br>at 301.  The appellants' flagrant breach of this duty amply <br>justifies the district court's carefully balanced rejoinder <br>(precluding a belated pretrial sortie but leaving the appellants <br>free to raise the qualified immunity defense at trial). <br> <br>Affirmed.</pre>

</body>

</html>